Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 32, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method of claim 31, further comprising using a neural network and a sample of reference target equipment or chassis landing surfaces to teach the neural network what is a matching target equipment or chassis cloud.
The prior art of record fails to teach or fairly suggest teaching a neural network to identify an image (point cloud) of a landing surface with respect to a library of landing surfaces.

Claim Objections
Claim 13 objected to because of the following informalities:
Claim 13 comprises the limitation for example, 2-20 times, such as 3-18 times, or 4-15 times, or 5- 10 times.
The term “for example” and the following limitation does not require examination.  This limitation must be modified if examination is desired.
The “for example” limitation in claim 13 will not be objected to in the next office action.
Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The Specification contains embedded hyperlinks in at least paragraphs [0003] and [0004].

Information Disclosure Statement
The information disclosure statement filed 11 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL references are missing and an extra NPL references was submitted that is not listed in the IDS.
NPL References 1, 2, 5-7, 10, and 14 were not submitted.
TMEIC-013PCT appears to be a specification for a patent application.  However, the Examiner did not identify which US or Foreign patent application this reference supports.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy et al. (“Ambrosy”, EP 2724972 A1), in view of Peruch et al. (“Peruch”, US Pre-Grant Publication 20170251143 A1).

Regarding claim 1, Ambrosy discloses a method of determining a landing solution for an ISO container (Ambrosy (Abstract) calculates target position data for a container to be placed on a vehicle.), the method comprising: 
scanning target equipment or a chassis to produce a point cloud in which features and/or one or more twistlocks of a landing surface of the target equipment or chassis are distinguishable (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane to measure truck, trailer, AGV (automated guided vehicle), or container three-dimensionally.);
determine the locations of the features and/or twistlocks (Ambrosy [0029] obtains a measurement point cloud of a host vehicle.  Ambrosy determines all locations that approximate a twistlock.); and 
determining a center of the landing surface of the target equipment or chassis based on the locations of the features and/or twistlocks.  (Ambrosy [0066] identifies the center of the area (platform) to place the container.)

Ambrosy does not describe analyzing the point cloud by way of a processor.
However, these features are well known in the art as taught by Peruch. For example, Peruch discloses analyzing the point cloud by way of a processor. (Peruch [0051])
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle with Peruch’s system for 3D scanning because Peruch’s system provides 3D scanning to produce a 3D cloud, and uses the 3D scanning for intermodal containers [0050]-[0051].

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Ambrosy and Peruch above.
Ambrosy further teaches the method of claim 1, wherein the processor uses one or more techniques selected from 
local minima and local maxima of the landing surface of the target equipment (Ambrosy [0061] selects candidate twistlock locations based on distances.  Twistlocks can only have certain predetermined distances from each other (minima and maxima).) or chassis, and/or
model convolution, to determine locations of raised and recessed features and/or twistlocks.

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Ambrosy and Peruch above.
Ambrosy further teaches the method of claim 1, wherein the scanning is performed using one or more cameras, LiDAR, sonar, or optical sensors, or combinations thereof.  (Ambrosy (Abstract) uses 3D laser scan measuring devices for use in loading ISO containers onto carrier vehicles.)

Claim(s) 4, 5, 8-14, 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy et al. (“Ambrosy”, EP 2724972 A1), in view of Peruch et al. (“Peruch”, US Pre-Grant Publication 20170251143 A1), in view of Haut et al. (“Haut”, US Pre-Grant Publication 20100320727 A1), in view of Bennetto et al. (“Bennetto”, EP 2473374 B1).

Regarding claim 4, Ambrosy discloses a method of determining a landing location for an object on a landing surface of target equipment (Ambrosy (Abstract) calculates target position data for a container to be placed on a vehicle.),
determining a landing location on the target equipment or chassis for the first object or container by determining a center of the target equipment or chassis landing surface within the model based on the one or more coordinates of the first object or container.  (Ambrosy [0066] identifies the center of the area (platform) to place the container.  Ambrosy uses the coordinates of the twistlock locations which match the container.)

Ambrosy as modified by Peruch disclose scanning the target equipment or chassis and generating a model of the target equipment or chassis landing surface. (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane to measure truck, trailer, AGV (automated guided vehicle), or container three-dimensionally.  Peruch [0050]-[0051] generates a 3D model of a shipping container from a point cloud.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle with Peruch’s system for 3D scanning because Peruch’s system provides 3D scanning to produce a 3D cloud, and uses the 3D scanning for intermodal containers [0050]-[0051].

In the context of the claim, Ambrosy and Peruch do not disclose providing target equipment or chassis loaded with a first object or container.
However, these features are well known in the art as taught by Haut. For example, Haut discloses providing target equipment or chassis loaded with a first object or container. (Haut [0082] discloses moving a container from tractor to a train, then from a train to a tractor after the train has moved to the destination for the container.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle, Peruch’s system for 3D scanning with Haut’s intermodal tank container with chassis because Haut’s system provides a system that removes a container from a chassis and moves the container to a chassis as described later in the claim [0082].

Ambrosy, Peruch, and Haut do not describe generating one or more coordinates of the first object or container in space; 
removing the first object or container from the target equipment or chassis to reveal a landing surface of the target equipment or chassis.
However, these features are well known in the art as taught by Bennetto. For example, Bennetto discloses generating one or more coordinates of the first object or container in space (Bennetto [0006] displaces a container between a lowered position and a raised position, thus, determining the coordinates for lowered and raised positions.); 
removing the first object or container from the target equipment or chassis to reveal a landing surface of the target equipment or chassis. (Bennetto (Fig. 1, Fig. 15)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle, Peruch’s system for 3D scanning, Haut’s intermodal tank container with chassis with Bennetto’s freight carrier because Bennetto’s freight carrier acquires measurements of the carrier vehicle and twistlocks with a 3D scanner, producing a point cloud (Abstract).

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 4, further comprising determining one or more object or container offsets to identify additional landing locations on the target equipment or chassis landing surface.  (Ambrosy (Fig. 4 [0061]-[0062]) illustrates a truck chassis that can hold two 20-foot ISO containers.  Ambrosy finds the twistlock locations to match the two 20-foot ISO containers.)

Regarding claim 8, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, further comprising storing the landing location for the first object or container and the one or more object or container offsets to create a library of models representing multiple landing locations for the landing surface of the target equipment or chassis.  (Ambrosy [0015] discloses a database of trailer types for comparison with a point cloud scan of the current trailer.)

Regarding claim 9, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, wherein the generating is performed by way of one or more measurement devices comprising one or more cameras, LiDAR, sonar, or optical sensors, or combinations thereof.  (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane to measure truck, trailer, AGV (automated guided vehicle), or container three-dimensionally.)

Regarding claim 10, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, wherein the target equipment or chassis is an Automatically Guided Vehicle (AGV) chassis, an AGV rack, a Bomb Cart chassis, a rail car, a street chassis, or a cassette.  (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane to measure truck, trailer, AGV (automated guided vehicle), or container three-dimensionally.)

Regarding claim 11, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, wherein the container is a shipping container shaped and sized according to the International Organization for Standardization (ISO). (Ambrosy (Abstract) mounts an ISO container on a carrier vehicle.)

Regarding claim 12, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, wherein the model of the target equipment or chassis landing surface is represented by a 3D point cloud of data.  (Ambrosy [0029] obtains a measurement point cloud of a host vehicle.  Ambrosy determines all locations that approximate a twistlock.)

Regarding claim 13, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, wherein the model of the target equipment or chassis landing surface is generated from scanning the target equipment or chassis a single time or multiple times (Ambrosy [0070] obtains one or more reference measurement point clouds.), 
for example, 2-20 times, such as 3-18 times, or 4-15 times, or 5- 10 times.

Regarding claim 14, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the method of claim 5, wherein the model is generated from scanning a single time (Ambrosy [0070] obtains one or more reference measurement point clouds.) and by scanning in a manner to achieve high resolution data.  (Ambrosy [0023] discloses using multiple single lasers at a smaller distance, thus increasing resolution.)

Regarding claim 43, Ambrosy discloses a system comprising: 
container handling equipment; 
one or more measurement devices placed on or near the container handling equipment. (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane.)

Ambrosy as modified by Peruch further teaches one or more processors (Peruch (Abstract)); and 
a memory (Peruch (Abstract)) comprising a set of computer executable instructions configured to instruct the one or more processors. (Peruch (Abstract))

In light of the rejection of claims 1 and 4, the remaining limitations for the system in claim 43 are similar and performed by the methods in claims 1 and 4. Therefore, the remaining limitations in claim 43 are rejected for the same reason as claims 1 and 4.

Regarding claim 44, the claimed invention for claim 43 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy as modified by Peruch further teaches the system of claim 43, wherein the memory is stored on a non-transitory computer readable storage medium.  (Peruch [0059])


Regarding claim 45, in light of the rejection in claim 9, the system in claim 45 is similar and performed by the method in claim 9. Therefore, claim 45 is rejected for the same reason as claim 9.

Regarding claim 46, the claimed invention for claim 43 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy further teaches the system of claim 43, wherein the container handling equipment comprises: 
a motion control system (Ambrosy [0066]-[0067] discloses a crane control device.); and 
container lifting gear, such as a spreader.  (Ambrosy [0037] discloses a spreader hanging from the crane.)

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy et al. (“Ambrosy”, EP 2724972 A1), in view of Peruch et al. (“Peruch”, US Pre-Grant Publication 20170251143 A1), in view of Haut et al. (“Haut”, US Pre-Grant Publication 20100320727 A1), in view of Bennetto et al. (“Bennetto”, EP 2473374 B1), in view of Van Harn (EP 1728709 A2).

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy, Peruch, as modified by Haut further teach the method of claim 5, wherein the one or more offsets are determined by: 
placing one or more second object or container on the target equipment or chassis landing surface. (Haut [0082] discloses moving a container from tractor to a train, then from a train to a tractor after the train has moved to the destination for the container.  Ambrosy (Fig. 4 [0061]-[0062]) illustrates a truck chassis that can hold two 20-foot ISO containers.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle, Peruch’s system for 3D scanning with Haut’s intermodal tank container with chassis because Haut’s system illustrates support for multiple containers (Fig. 37).

Ambrosy, Peruch, Haut, as modified by Bennetto further teach generating one or more coordinates of the second object or container in space. (Bennetto [0006] displaces a container between a lowered position and a raised position, thus, determining the coordinates for lowered and raised positions.  Bennetto (Fig. 15) illustrates a second container lifted off the carrier.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle, Peruch’s system for 3D scanning, Haut’s intermodal tank container with chassis with Bennetto’s freight carrier because Bennetto’s freight carrier acquires measurements of the carrier vehicle and twistlocks with a 3D scanner, producing a point cloud (Abstract).

Ambrosy, Peruch, Haut, and Bennetto do not describe determining the distance that the second object or container is offset from the center of the target equipment or chassis landing surface based on the one or more coordinates of the second object or container.
However, these features are well known in the art as taught by Van Harn. For example, Van Harn discloses determining the distance that the second object or container is offset from the center of the target equipment or chassis landing surface based on the one or more coordinates of the second object or container.  (Van Harn (Fig. 3A [0060]) illustrates a trailer for carrying two 20-foot containers.  Twist locks are designed to be placed on the front and rear of the trailer to secure the two 20-foot containers offset from the center of the trailer.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle, Peruch’s system for 3D scanning, Haut’s intermodal tank container with chassis, Bennetto’s freight carrier with Van Harn’s container chassis with front and rear loading because Van Harn’s container chassis provides locking points for containers with sizes additional to 20 and 40 feet.  Locking points can be added at the required measured locations [0060].

Regarding claim 7, the claimed invention for claim 5 is shown to be met with explanations from Ambrosy, Peruch, Haut, and Bennetto above.
Ambrosy, Peruch, Haut, Bennetto as modified by Van Harn further teach the method of claim 5, wherein any number of landing positions is determined from the one or more object or container offsets, or 
is determined from the one or more container offsets, which comprise a front container offset, a rear container offset, or both front and rear container offsets.  (Van Harn (Fig. 3A [0060] illustrates a trailer for carrying two 20-foot containers.  Twist locks are designed to be placed on the front and rear sides of the trailer to secure the two 20-foot containers offset from the center of the trailer.)

Claim(s) 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy et al. (“Ambrosy”, EP 2724972 A1), in view of Laitasalmi et al. (“Laitasalmi”, US Pre-Grant Publication 20180282132 A1).

Regarding claim 27, Ambrosy discloses a method of identifying a landing position on target equipment or a chassis for an ISO shipping container according to the position and orientation of the target equipment or chassis (Ambrosy (Abstract) calculates target position data for a container to be placed on a vehicle.), the method comprising: 
obtaining a point cloud model of a current target equipment or chassis landing surface which is disposed in a frame of reference of a container handling equipment (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane to measure truck, trailer, AGV (automated guided vehicle), or container three-dimensionally.  Ambrosy [0029] obtains a measurement point cloud of a host vehicle.);
producing a set of coordinates in the frame of reference as a result of the aligning, which coordinates represent a landing position for placing an ISO shipping container on the landing surface of the current target equipment or chassis.  (Ambrosy [0015] discloses a database of trailer types for comparison with a point cloud scan of the current trailer.  The comparison identifies connection points of the container and the corresponding connection points of the trailer.)

Ambrosy does not describe aligning a point cloud model of a reference target equipment or chassis landing surface with the point cloud model of the current target equipment or chassis landing surface.
However, these features are well known in the art as taught by Laitasalmi. For example, Laitasalmi discloses aligning a point cloud model of a reference target equipment or chassis landing surface with the point cloud model of the current target equipment or chassis landing surface (Laitasalmi [0037] matches a 3D model with a 3D point cloud using point cloud registration.  A 3D model may be a set of points in a 3D point cloud [0035].
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle with Laitasalmi’s system for loading containers using a 3D point cloud because with Laitasalmi’s system, loads may be handled on top of a vehicle (chassis) [0012].

Regarding claim 28, the claimed invention for claim 27 is shown to be met with explanations from Ambrosy and Laitasalmi above.
Ambrosy as modified by Laitasalmi further teach the method of claim 27, wherein the aligning comprises: 
positioning the reference target equipment or chassis landing surface at an expected position and orientation in the frame of reference of the container handling equipment.  (Laitasalmi [0037] matches a 3D model with a 3D point cloud using point cloud registration.  A 3D model may be a set of points in a 3D point cloud [0035].)

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy et al. (“Ambrosy”, EP 2724972 A1), in view of Laitasalmi et al. (“Laitasalmi”, US Pre-Grant Publication 20180282132 A1) in view of Besl et al. (“Besl”, “Method for registration of 3-D shapes. InSensor fusion IV: control paradigms and data structures” 1992 Apr 30 (Vol. 1611, pp. 586-606). Spie.)

Regarding claim 29, the claimed invention for claim 27 is shown to be met with explanations from Ambrosy and Laitasalmi above.
Ambrosy further teaches the method of claim 27, wherein the aligning comprises: 
determining a first center of the landing surface of the current target equipment or chassis within the current target equipment or chassis point cloud model (Ambrosy [0066] identifies the center of the area (platform) to place the container.  Ambrosy uses the coordinates of the twistlock locations which match the container.); 
determining a second center of the landing surface of the reference target equipment or chassis within the reference target equipment or chassis point cloud model (Ambrosy (Fig. 4 [0061]-[0062]) illustrates a truck chassis that can hold two 20-foot ISO containers or one 40-foot container.  Ambrosy (Fig. 4 [0066]) illustrates a truck chassis with three centers: a center for a 40-foot container (42), centers for 20-foot containers at the forward and rear positions of the truck chassis.); 
obtaining a course alignment by aligning the first and second centers. (Ambrosy (Fig. 4 [0061]-[0062]) illustrates the center of the 40-foot container by drawing diagonals from the far left and far right twistlocks.  Ambrosy illustrates the center of the forward 20-foot container by drawing diagonals from the far left twistlocks and the forward center twistlocks.  Thus, the centers are aligned with respect to the positioning of the twistlocks.)

Ambrosy and Laitasalmi with support from Besl further teach obtaining a fine alignment by iteratively minimizing distances between corresponding points in the current chassis point cloud model and points in the reference chassis point cloud model to arrive at the fine alignment.  (Laitasalmi [0037] matches a 3D model with a 3D point cloud using point cloud registration.  Laitasalmi references a point cloud registration technique described by Besl.  Besl (Abstract) describes an ICP algorithm.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle, Laitasalmi’s system for loading containers using a 3D point cloud with Besl’s ICP algorithm because Besl registers 3D shapes based on the Iterative Closest Point (ICP) algorithm (Abstract).

Regarding claim 30, the claimed invention for claim 29 is shown to be met with explanations from Ambrosy, Laitasalmi, and Besl above.
Ambrosy and Laitasalmi with support from Besl further teach the method of claim 29, wherein iteratively minimizing the distances involves an iterative closest point (ICP) algorithm.  (Laitasalmi [0037] matches a 3D model with a 3D point cloud using point cloud registration.  Laitasalmi references a point cloud registration technique described by Besl.  Besl (Abstract) describes an ICP algorithm.)

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy et al. (“Ambrosy”, EP 2724972 A1), in view of Gallant et al. (“Gallant”, WO 2016197251 A1).

Regarding claim 36, the claimed invention for claim 33 is shown to be met with explanations from Ambrosy above.
Ambrosy as modified by Gallant further teach the method of claim 33, wherein the metadata is obtained from a voxel filter.  (Gallant (Abstract) provides a representation of a physical environment.  Gallant (page 14 paragraph 2) discloses a voxel filter to point clouds.  Ambrosy [0045] uses known geopositions of reference bodies (metadata) to associate container positions with crane control data.  Ambrosy [0015] discloses a database of trailer types for comparison with a point cloud scan of the current trailer.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ambrosy’s method for computer-aided determination of an ISO container to be mounted on a carrier vehicle with Gallant’s system for generating a representation of the physical environment because with Gallant’s system, the voxel filter to reduce the number of points in point clouds (page 14 paragraph 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 33, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrosy et al. (“Ambrosy”, EP 2724972 A1).

Regarding claim 31, Ambrosy discloses a method of identifying a type of target equipment or chassis capable of holding an ISO shipping container (Ambrosy (Abstract) calculates target position data for a container to be placed on a vehicle.), the method comprising: 
obtaining a point cloud model of a current target equipment or chassis landing surface (Ambrosy [0017] discloses two 3D laser scanners mounted to a crane to measure truck, trailer, AGV (automated guided vehicle), or container three-dimensionally.  Ambrosy [0029] obtains a measurement point cloud of a host vehicle.); and 
comparing the point cloud model of the current target equipment or chassis landing surface to one or more reference target equipment or chassis landing surfaces to identify which reference target equipment or chassis landing surface matches the current target equipment or chassis landing surface within a selected degree of matching (Ambrosy [0015] discloses a database of trailer types for comparison with a point cloud scan of the current trailer.); or 
analyzing the point cloud model of the current target equipment or chassis landing surface to identify a type of target equipment or chassis that the point cloud model of the current target equipment or chassis landing surface is associated with.

Regarding claim 33, Ambrosy further teaches the method of claim 31, wherein the comparison involves comparing metadata obtained from the point cloud model of the current target equipment or chassis landing surface and one or more of the point cloud models of the reference target equipment or chassis landing surfaces.  (Ambrosy [0045] uses known geopositions of reference bodies (metadata) to associate container positions with crane control data.)

Regarding claim 34, Ambrosy further teaches the method of claim 31, wherein the comparing and/or analyzing is performed to identify similarities or differences in surface characteristics between the current target equipment or chassis landing surface and 
one or more of 
the reference target equipment or 
chassis landing surfaces and/or 
between the current target equipment or chassis landing surface and a known target equipment or chassis landing surface.  (Ambrosy [0066] identifies the center of the area (platform) to place the container.  Ambrosy uses the coordinates of the twistlock locations which match the container.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613